Citation Nr: 1451667	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-25 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 2012, for the award of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a bilateral leg disorder.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as nervous disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to June 1953.

This appeal comes before the Board of Veterans' Appeals (Board) from May 2010 and August 2012 rating decisions rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In April 2014, the Veteran testified at a Travel Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  The record was held open for a period of 60 days to afford the Veteran and his representative the opportunity to submit additional evidence.  However, no additional evidence was received after the hearing.

The record before the Board consists of the Veteran's paper claims file and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for a right hip disorder has been raised by the record in August 2013 and March 2014 statements, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral leg disorder, back disorder, and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  No communication or medical record received prior to July 23, 2012, may be interpreted as a formal or informal claim of entitlement to service connection for tinnitus.

2.  The Veteran's currently diagnosed bilateral hearing loss was not present in service, was not manifested to a compensably disabling degree within the first year after discharge from service, and is not shown to be etiologically related to his active military service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1. The criteria for an effective date of prior to July 23, 2012, for the award of service connection for tinnitus has not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 3.400 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's earlier effective date and service connection claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

The Veteran's earlier effective date claim arises from his disagreement with the effective date assigned for tinnitus following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO's March 2010 letter, provided before the initial adjudication of the service connection claim on appeal in May 2010, advised the Veteran of the foregoing elements of the notice requirements.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  That letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's available service treatment records, service personnel records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In response to the requests for the Veteran's service records in 2010, the National Personnel Records Center (NPRC) mailed all available service treatment records and indicated that the Veteran's records were "fire related," meaning that they were most likely destroyed in a fire that occurred at the NPRC in St. Louis, Missouri, in July 1973.  When service treatment records are lost or missing, VA has a heightened duty to assist the claimant in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Veteran was also provided with a VA examination in conjunction with the claim on appeal in July 2012 to determine the nature and etiology of his claimed bilateral hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The Board has found the July 2012 VA medical examination was adequate, as it was based upon a review of the evidence of record, consideration of the Veteran's lay statements, and clinical examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Earlier Effective Date - Service Connection for Tinnitus

The Veteran seeks entitlement to an effective date prior to July 23, 2012, for the award of entitlement to service connection for tinnitus.

The effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2014). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2014). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2014). 

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the Court has held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it"). 

VA treatment records dated from 2005 to 2012 showed that the Veteran did not have any complaints of tinnitus.  In February 2010, he filed a claim of entitlement to service connection for "hearing loss".

In a VA examination report dated July 23, 2012, the Veteran complained of recurrent tinnitus for many years in his right ear and reported that he had problems with his ears since 1951 during weapon training.  The examiner noted that the Veteran had not complained of tinnitus in a December 2005 VA audiology examination and that evidence was suggestive of tinnitus of more recent onset.  After reviewing the record and examining the Veteran, the examiner indicated that there was evidence that noise induced tinnitus may occur as a delayed onset phenomenon and opined that the Veteran's tinnitus condition could be at least as likely as not due to noise exposure during military service. 

In an August 2012 rating decision, the RO granted entitlement to service connection for tinnitus, effective July 23, 2012 (the date of the VA examination that first showed complaints of tinnitus).

In September 2012, the Veteran filed a timely notice of disagreement with the effective date assigned in the August 2012 rating decision.  He asserted that his benefits should go back to February 2010 when he filed a claim for entitlement to service connection for bilateral hearing loss. 

As discussed above, in this situation the effective date of an award of service connection shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2014).  Here, no communication or medical record was received prior to the July 23, 2012 VA examination report (noting complaints of tinnitus), that may be interpreted as a formal or informal claim of entitlement to service connection for tinnitus.  This report was both the first medical evidence of tinnitus and the earliest document that may be considered a claim for service connection for tinnitus.  Even if tinnitus were diagnosed in a prior medical record, the Board need not consider the date that a diagnosis was rendered as the date that entitlement arose.  This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 (1999), where the Court stressed that the effective date for an award of service connection is not based on the earliest medical evidence demonstrating a causal connection, but on the date of the claim for service connection.

Here, the date of the Veteran's first complaints of tinnitus during the VA examination on July 23, 2012, is considered to be an informal claim for service connection.  Thus, the date of claim, July 23, 2012, as the later date, is the controlling date for the effective date assigned under the factual circumstances in this matter.  38 U.S.C.A. § 5110(a) (effective date of original claim shall not be earlier than the date of receipt of application therefor).


Service Connection for Bilateral Hearing Loss

The Veteran has claimed entitlement to service connection for bilateral hearing loss, asserting that he was exposed to acoustic trauma from weapons noise during his active duty service.  He reported having problems with his ears since service in 1951.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the case of sensorineural hearing loss, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's available service treatment records consisted of a copy of his June 1953 service discharge examination report that showed hearing in each ear was 15/15 for whispered voice and for spoken voice.  Service personnel records showed that the Veteran's most significant duty assignment was with an infantry regiment.

Post-service VA treatment notes reflected findings of asymmetrical sensorineural hearing loss in 2005 and 2006.  In November 2005, the Veteran complained of having hearing loss for many years.  In a December 2005 VA audiology consult, the Veteran reported progressive hearing loss from 1999 to 2001.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
75
90
105
LEFT
10
10
35
75
100

In a February 2010 statement, a private physician, N. A. O. V., M. D., indicated that the Veteran presented with bilateral hearing loss, more severe in the right ear.  The physician highlighted that prolonged exposure to noises of high intensity causes permanent damage in the inner structures of the ear, resulting in irreversible hearing loss.  It was noted that the Veteran was exposed to high frequency arm fire noise at service, which was more probable than not the cause of his hearing loss.  

The Veteran was examined by VA in July 2012.  He reported that he had problems with his ears since 1951 during weapons training.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
60
65
80
95
LEFT
10
15
50
85
60

Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 88 percent in the left ear.  Accordingly, bilateral hearing loss to be considered a disability for VA standards was shown.  38 C.F.R. § 3.385.  After reviewing the record and examining the Veteran, the examiner diagnosed sensorineural hearing loss in each ear.  However, the examiner marked no when asked if the Veteran's hearing loss was at least as likely as not (50 percent probability or greater) caused by or a result of any event in military service.  In the cited rationale, the examiner acknowledged that the Veteran's normal Whispered Speech test at service discharge was not a reliable test to rule out the presence of frequency specific hearing loss, such as typically found with military noise exposure.  Nevertheless, the examiner commented that hearing loss was first identified in VA audiology testing in December 2005.  It was noted that the Veteran reported progressive hearing difficulty greater for the right ear since 1999, 47 years after service discharge.  The examiner then highlighted that there was no record of reported hearing difficulty prior to 2005, that retroactive hearing effects were not expected so many years after being exposed to noise, and that other factors were likely the cause of hearing loss at this time.  

After a thorough review of the evidence of record, the Board concludes that service connection for a bilateral hearing loss disability is not warranted.  As an initial matter, there is no factual basis in the record that bilateral hearing loss was incurred during service, or manifested as a chronic disease within a year after his discharge from service in 1953.  Available service treatment records associated with record are negative for a bilateral hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

Post-service medical evidence of record first showed findings of hearing loss decades after the Veteran's separation from active service.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of a disorder). 

Post-service medical evidence of record showed current diagnoses of bilateral hearing loss.  In addition, evidence of record shows that the Veteran was exposed to loud noises during service.  However, the record does not include any probative evidence of a causal relationship between the Veteran's bilateral hearing loss and his active military service.  In the July 2012 VA examination report, the examiner specifically opined that the Veteran's hearing loss was not caused by or a result of an event in military service.  The examiner provided a complete rationale for the stated opinions, citing to a detailed review of the evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

By contrast, the Board has determined that the February 2010 private medical opinion of record is of diminished probative value, as it was not supported by any medical rationale and did not discuss or consider several pieces of pertinent evidence of record.  The physician simply noted that the Veteran was exposed to high frequency arm fire noise at service, which was more probable than not the cause of his hearing loss.  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

As such, the Board finds that the probative evidence that specifically addresses the question of whether the Veteran's claimed bilateral hearing loss is etiologically or causally related to events in service, to include in-service noise exposure, weighs against the claim.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (finding that it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (noting that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

The hearing testimony and statements from the Veteran, his daughter, and his representative that the Veteran's bilateral hearing loss is related to active service, to include in-service noise exposure, are not competent evidence to establish the etiology of his current bilateral hearing loss.  Evidence of the etiology of the Veteran's bilateral hearing loss requires medical diagnosis based on diagnostic testing, which the Veteran and his representative are not trained to perform.  See Jandreau v. Nicholson, 492 F.3d at 1377 (holding that whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the United States Court of Appeals for Veterans Claims).  The Veteran's statements are competent evidence as to observable symptomatology, including decreased hearing acuity.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions); Washington v. Nicholson, 21 Vet. App. 191, 195 (2007) (holding that, "[a]s a layperson, an appellant is competent to provide information regarding visible, or otherwise observable, symptoms of disability").  However, the statements that the Veteran's bilateral hearing loss was incurred during or as a result of service draw medical conclusions which the Veteran, his daughter, and his representative not qualified to make.  Although lay persons are competent to provide opinions on some medical issues, the etiology of the Veteran's bilateral hearing loss falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); see also Jandreau, 492 F.3d at 1377.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim of entitlement to service connection for bilateral hearing loss, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an effective date prior to July 23, 2012, for the award of entitlement to service connection for tinnitus, is denied.

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board's review of the record reveals that further development is warranted for the matters of entitlement to service connection for bilateral leg, back, and acquired psychiatric disorders on appeal.

Bilateral Leg and Back Disorders

In multiple written statements as well as hearing testimony, the Veteran has asserted that his claimed bilateral leg and back disorders were incurred as a result of events during active service, specifically to an in-service hospitalization and surgery related to a right hip abscess.

As most of the Veteran's service records were destroyed in the NPRC fire, VA has a heightened duty to assist him in the present case.  Service clinical records from the Veteran's asserted inpatient treatment at Fort Brooke Hospital in Puerto Rico in 1951 are not part of the record.  On remand, the AOJ must attempt to obtain any available service inpatient treatment records pertaining to the Veteran's hospitalization and surgery for a right hip abscess from Fort Brooke Hospital in Puerto Rico in 1951.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014). 

Based on his competent lay statements that his recurrent bilateral leg and back symptomatology is related to an asserted in-service treatment for a right hip abscess in 1951, post-service bilateral lower extremity and back findings, and the findings in the February 2010 private physician statement of record, the Board will afford the Veteran a VA examination in order to ascertain the nature and etiology of his claimed bilateral leg and back disorders on appeal.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Acquired Psychiatric Disorder

During his April 2014 Board hearing, the Veteran and his daughter asserted that his claimed acquired psychiatric disorder was secondary to his post-service medical conditions, to include his service-connected tinnitus. 

In light of the evidence of record, to include the competent statements by the Veteran and his daughter concerning recurrent psychiatric symptomatology secondary to current medical conditions as well as the findings in the February 2010 private physician statement of record, the AOJ should arrange for the Veteran to undergo a VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder on appeal, to include whether any diagnosed acquired psychiatric disorder, was caused or aggravated by any of the Veteran's service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities, may be dependent upon the disposition of his pending claims of entitlement to service connection for bilateral leg and back disorders, the issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Finally, the claims file reflects that the Veteran has received VA medical treatment for his claimed disorders from the VA Medical Center (VAMC) in San Juan, Puerto Rico; however, as the record only includes outpatient and inpatient treatment records from that provider dated up to June 2012, any additional records from that facility should be obtained.  During his April 2014 hearing, the Veteran clearly indicated that he had an upcoming appointment for VA psychiatric treatment.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the record.  Regardless of the Veteran's response, the RO must obtain all VA treatment records pertaining to the Veteran's claimed bilateral leg, back, and acquired psychiatric disorders from the San Juan VAMC for the period from June 2012 to the present as well as request inpatient clinical records on a hospitalization for right hip abscess that reportedly occurred in 1951 at Fort Brooke Hospital in Puerto Rico.

All attempts to secure this evidence must be documented in the claims file by the AOJ.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the AOJ must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the AOJ is unable to secure any of the identified records, the AOJ must notify the Veteran and his representative and (a) identify the information the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain that information; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the record, the Veteran should be afforded an appropriate VA examination to ascertain the nature and etiology of his claimed bilateral leg and back disorders.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed bilateral leg and/or back disorder was causally related to any incident during active service, to include asserted in-service inpatient treatment for a right hip abscess.  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions, the Veteran's post-service left leg fracture in 1980, and the findings in the February 2010 private physician statement of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should also be afforded an appropriate VA examination to ascertain the nature and etiology of his claimed acquired psychiatric disorder.  Prior to conducting the examination, the claims file and all electronic records must be made available to an appropriate examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

Based on a review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed psychiatric disorder was caused or aggravated (permanently worsened) by any of the Veteran's service-connected disabilities (currently, only tinnitus).  In doing so, the examiner should acknowledge and discuss the Veteran's lay assertions as well as the findings in the February 2010 private physician statement of record.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After the development requested has been completed, the AOJ must review each examination report to ensure that it is in complete compliance with the directives of this Remand.  If any examination report is deficient in any manner, the AOJ must implement corrective procedures at once.

5.  Then, the AOJ should readjudicate the issues on appeal with consideration of all of the evidence added to the record since the August 2012 SOC.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


